HOUCK, PJ.
1. Party desiring to reform description in deed which is clear and unambiguous on its face has burden of showing mistake by clear and convincing evidence.
2. Where deed is duly signed, witnessed, and acknowledged by vendor, law presumes that contents of deed were known to vendor, but presumption is rebuttable.
3. Grantee seeking to reform deed to conform to vendor’s intention held to have burden of showing that vendor did not read deed, and of establishing every allegation necessary to obtain relief.
4. If conveyance represents gift as distinguished from sale, donor is entitled to reformation on account of his own mistake, regardless of whether mistake was shared by donee.
5. Where conveyance is not based on valuable or meritorious consideration, relief will not be given against donor while living, or against his heirs or devisees, because of failure of deed to express donor’s probable intention.
6. Defendant acquiring deed conveying only part of vendor’s property held not to have sustained burden of proof necessary to reform deed t'o include all of vendor’s property claimed to have been omitted by mistake.
7. Defendant acquiring deed under voluntary conveyance by vendor has no greater right against heirs of vendor to reform deed for mistake than he would have against vendor if living.
(Shields, J., and Cushing, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.